Order filed, April 24, 2012.




                                          In The

                       Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-12-00310-CV
                                    ____________

          IN THE INTEREST OF A.H AND H.H, CHILDREN, Appellant


                       On Appeal from the 315th District Court
                                Harris County, Texas
                         Trial Court Cause No. 2011-00516J


                                         ORDER

       The reporter’s record in this case was due April 23, 2012, 2012. See Tex. R. App.
P. 35.1. On April 13, 2012, this court granted the court reporters request for extension of
time to file the record until April 23, 2012. To date, the record has not been filed with the
court. Because the reporter’s record was not filed within the time prescribed in the first
request, the court GRANTS your second request and issues the following order.
       We order Eliza Madrigal, the official court reporter, to file the record in this
appeal on or before May 4, 2012. No further extension will be entertained absent
exceptional circumstances. The trial and appellate courts are jointly responsible for
ensuring that the appellate record is timely filed. See Tex. R. App. P. 35.3(c). If Eliza
Madrigal does not timely file the record as ordered, the Court may issue an order
directing the trial court to conduct a hearing to determine the reason for the failure to file
the record.



                                       PER CURIAM